United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.O., Appellant
and
U.S. POSTAL SERVICE, INTERNATIONAL
SERVICE CENTER, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1321
Issued: September 8, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 19, 2014 appellant filed a timely appeal of a February 6, 2014 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed
since the most recent merit decision of OWCP dated January 23, 2013 and the filing of this
appeal on May 19, 2014, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing as
untimely filed under 5 U.S.C. § 8124.
On appeal, appellant contends that along with work, therapy and running to doctor’s
appointments, the paperwork got away from her.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 22, 2012 appellant, then a 60-year-old mail handler, filed an occupational
disease claim alleging that she suffered injuries to her right shoulder, neck and arms as a result of
repetitive lifting and throwing of mail. By decision dated January 23, 2013, OWCP denied
appellant’s claim because she had failed to establish a medical diagnosis causally related to
factors of her employment.
On January 4, 2014 appellant requested an oral hearing. Her request was dated
January 4, 2014 and the postmark indicates that the request was mailed on the same date.
By decision dated February 6, 2014, OWCP denied appellant’s request for an oral
hearing as it was untimely filed. It further reviewed appellant’s request at its discretion, and
determined that the issue could equally well be addressed by requesting reconsideration and
submitting evidence not previously considered which establishes that appellant sustained an
injury in the performance of her federal employment.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that, before review under section 8128(a) of this
title, a claimant for compensation not satisfied with a decision of the Secretary is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on his or
her claim before a representative of the Secretary.2 Section 10.615 of the federal regulations
implementing this section of FECA provides that a claimant shall be afforded a choice of an oral
hearing or a review of the written record.3 OWCP’s regulations provide that the request must be
sent within 30 days of the date of the decision for which a hearing is sought and also that the
claimant must not have previously submitted a reconsideration request (whether or not it was
granted) on the same decision.4 A claimant is entitled to a hearing as a matter of right if the
request is filed within 30 days.5
The Board has held that OWCP, in its broad discretionary authority in the administration
of FECA,6 has the power to hold hearings in certain circumstances where no legal provision was
made for such hearings and that OWCP must exercise this discretionary authority in deciding
whether to grant a hearing.7 OWCP’s procedures, which require OWCP to exercise its discretion

2

5 U.S.C. § 8124(b)(1).

3

20 C.F.R. § 10.615.

4

Id. at § 10.616(a).

5

See Leona B. Jacobs, 55 ECAB 753 (2004).

6

5 U.S.C. §§ 8101-8193.

7

Marilyn F. Wilson, 52 ECAB 347 (2001).

2

to grant or deny a hearing or review of the written record when the request is untimely or made
after reconsideration, are a proper interpretation of Board precedent.8
ANALYSIS
In a decision dated January 23, 2013, OWCP denied appellant’s claim for compensation.
Appellant’s request for an oral hearing of this decision was dated and postmarked
January 4, 2014.9 In a decision dated February 6, 2014, OWCP denied appellant’s hearing
request as untimely. As appellant’s request for a hearing was postmarked January 4, 2014, more
than 30 days after OWCP issued its January 23, 2013 decision, she was not entitled to a hearing
as a matter of right.
OWCP has the discretionary power to grant a hearing or review of the written record
when a claimant is not entitled to a hearing or review as a matter of right.10 In its February 6,
2014 decision, it properly exercised its discretion by stating that it had considered the matter in
relation to the issue involved and had determined that the case could be resolved by submitting
additional evidence to OWCP with a reconsideration request. The Board has held that the only
limitation on OWCP’s discretionary authority is reasonableness. An abuse of discretion is
generally shown through proof of manifest error, clearly unreasonable exercise of judgment, or
actions taken which are contrary to both logic and probable deduction from the established
facts.11 The evidence does not establish that OWCP abused its discretion by denying appellant’s
request for an oral hearing. Accordingly, the Board finds that OWCP properly denied her
request for an oral hearing as untimely under section 8124.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing as
untimely filed under 5 U.S.C. § 8124.

8

Teresa M. Valle, 57 ECAB 542 (2006). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and
Reviews of the Written Record, Chapter 2.1601.2(a) (October 2011).
9

20 C.F.R. § 10.616(a). See N.M., 59 ECAB 511 (2008) (a hearing request must be sent within 30 days of the
date of the decision for which a hearing is sought as determined by postmark or other carrier’s date marking).
10

Afegalai L Boone, 53 ECAB 533 (2002).

11

P.S., Docket No. 13-2027 (issued July 2, 2014); see also André Thyratron, 54 ECAB 257 (2002).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 6, 2014 is affirmed.
Issued: September 8, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

